Case 1:19-cv-00476-LO-MSN Document 37 Filed 12/03/19 Page 1 of 20 PageID# 657



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


QUILL INK BOOKS LIMITED,                             )
                                                     )
       Plaintiff/Counter-Defendant,                  )
                                                     )
       v.                                            ) Civil Action No. 1:19-cv-476-LO-MSN
                                                     )
RACHELLE SOTO a/k/a ADDISON CAIN,                    )
                                                     )
       Defendant/Counter-Plaintiff.                  )


    PLAINTIFF/COUNTERCLAIM DEFENDANT QUILL INK BOOKS LIMITED’S
                 ANSWER AND AFFIRMATIVE DEFENSES

       Plaintiff Quill Ink Books Limited (“Quill”), for its Answer to Defendant Rachelle Soto

a/k/a Addison Cain’s (“Cain”) counterclaim (the “Counterclaim”), states as follows:


                   PLAINTIFF’S ANSWER TO THE COUNTERCLAIM

       1.      Quill admits the allegation set forth in paragraph 1 of the Counterclaim.


       2.      Quill admits the allegation set forth in paragraph 2 of the Counterclaim.


       3.      The allegations set forth in paragraph 3 of the Counterclaim contain a legal

conclusion to which no response is required. To the extent a response is required, Quill admits

that Cain and Quill are of diverse citizenship, and denies the remaining allegations set forth in

paragraph 3 of the Counterclaim.


       4.      The allegations set forth in paragraph 4 of the Counterclaim contain a legal

conclusion to which no response is required. To the extent a response is required, Quill denies the

allegations set forth in paragraph 4 of the Counterclaim.
Case 1:19-cv-00476-LO-MSN Document 37 Filed 12/03/19 Page 2 of 20 PageID# 658



       5.      The allegations set forth in paragraph 5 of the Counterclaim contain legal

conclusions to which no response is required. To the extent a response is required, Quill denies

the allegations set forth in paragraph 5 of the Counterclaim.


       6.      Based upon information and belief, Quill admits Cain is an author that writes

various genres of novels, including science fiction and erotic horror. Quill does not have sufficient

information or knowledge to form a belief as to the remaining allegations set forth in paragraph 6

of the Counterclaim, and therefore denies the same.


       7.      Quill admits only that Cain has published the following books: Born to Be Bound,

Born to Be Broken, Reborn, and Stolen. Quill does not have sufficient information or knowledge

to form a belief as to the remaining allegations set forth in paragraph 7 of the Counterclaim, and

therefore denies the same.


       8.      Quill admits Born to Be Bound, Born to Be Broken, Reborn, and Stolen use tropes

drawn from the Omegaverse and related fan fiction. To the extent not admitted herein, Quill denies

any remaining allegations set forth in paragraph 8 in the Counterclaim.


       9.      Based upon information and belief, Quill admits Born to Be Bound was published

by Cain’s publisher, ABCD Graphics and Design, Inc., D/B/A Blushing Books Publishing

(“Blushing Books”) on April 8, 2016. To the extent not admitted herein, Quill denies any

remaining allegations set forth in paragraph 9 of the Counterclaim.


       10.     Based upon information and belief, Quill admits Born to Be Broken and Reborn

were published by Blushing Books, respectively, on June 3, 2016 and September 1, 2016. Quill

affirmatively alleges Stolen, also known as Book One of Cain’s Alpha’s Control Series, was




                                                 2
Case 1:19-cv-00476-LO-MSN Document 37 Filed 12/03/19 Page 3 of 20 PageID# 659



published by Blushing Books on September 26, 2017. To the extent not admitted herein, Quill

denies any remaining allegations set forth in paragraph 10 of the Counterclaim.


       11.     Based upon information and belief, Quill admits that Born to Be Bound, Born to Be

Broken, Reborn, and Stolen were published through various online book sellers as indicated in

paragraph 11 of the Counterclaim.


       12.     Based upon information and belief, Quill admits that Cain advertises her books on

various platforms, including her website, Facebook page and Goodreads, as identified in paragraph

12 of the Counterclaim. Quill denies any implication in paragraph 12 of the Counterclaim that

Quill has knowledge of either the substance of Cain’s advertisements, or when Cain makes such

advertisements.


       13.     Based upon information and belief, Quill admits that Cain sells her books through

various online retailers as listed in paragraph 13 of the Counterclaim.


       14.     Quill does not have sufficient information or knowledge to form a belief as to the

factual allegations set forth in paragraph 14 of the Counterclaim, and therefore denies the same.


       15.     Quill does not have sufficient information or knowledge to form a belief as to the

factual allegations set forth in paragraph 15 of the Counterclaim, and therefore denies the same.


       16.     Based upon information and belief, Quill admits that advanced reader copy

(“ARC”) readers are given the opportunity to choose what unpublished books they read in

exchange for an honest review, as described in paragraph 16 of the Counterclaim.




                                                 3
Case 1:19-cv-00476-LO-MSN Document 37 Filed 12/03/19 Page 4 of 20 PageID# 660



       17.     Quill admits that Margarita T.B. Coale (“Coale”) previously served as an ARC

reader for Blushing Books between August and October 2016, and asked to be removed from the

program when asked to publish only positive reviews of Reborn in violation of Amazon’s Terms

of Service. Quill denies that Coale received a copy of Born to Be Bound or Born to Be Broken in

her capacity as an ARC reader for Blushing Books or any other publisher or service. Quill denies

any implication in paragraph 17 of the Counterclaim that the actions of Coale as an ARC reader

were done in her capacity as an agent of Quill, or at the direction of Quill.


       18.     Quill admits that Coale is a licensed attorney in the State of Texas.


       19.     Quill admits that Coale and Cain communicated through Facebook. Quill admits

Coale and Cain discussed Coale’s profession and Cain’s authorship. To the extent not admitted

herein, Quill denies any remaining allegations set forth in paragraph 19 in the Counterclaim.


       20.     Quill admits that Coale purchased, read, and published a review of Born to Be

Bound and Born to Be Broken independently, and not as an ARC reader. To the extent not admitted

herein, Quill denies any remaining allegations set forth in paragraph 20 of the Counterclaim.


       21.     Quill admits that Coale became an ARC reader for Blushing Books on August 13,

2016, but Coale did not review or receive Born to be Broken or Born to Be Broken as an ARC

reader, but rather as a paying customer, and after communications with Blushing Books regarding

Blushing Books’ expectations of only positive reviews of their books, Coale decided to withdraw

from the program. To the extent not admitted herein, Quill denies any remaining allegations set

forth in paragraph 21 of the Counterclaim.




                                                  4
Case 1:19-cv-00476-LO-MSN Document 37 Filed 12/03/19 Page 5 of 20 PageID# 661



       22.     Quill admits Coale provided feedback, as requested under the ARC program, to

Blushing Books with concerns that it had inappropriately advertised Reborn as a romance when it

lacked the Romance Writers of America definition for the genre, a happy or happy for now ending,

by killing both main characters. Quill affirmatively alleges Coale told Blushing Books “Ms. Cain

will do what she wants to do.” Quill affirmatively alleges the communications between Coale and

Blushing Books were supposedly made confidentially, and should have remained confidential, per

the terms of the ARC reader program, in order to prevent authors from improperly influencing

reviews of their work(s). To the extent not admitted herein, Quill denies any remaining allegations

set forth in paragraph 22 of the Counterclaim.


       23.     Based upon information and belief, Quill admits that Blushing Books published

Reborn with an ending inconsistent with the romance genre. Quill denies that Coale demanded

Blushing Books change the ending, or gave suggestions for modifications. Quill does not have

sufficient information or knowledge to form a belief as to the other factual allegations set forth in

paragraph 23 of the Counterclaim, and therefore denies the same.


       24.     Quill admits that Coale had two Amazon accounts at the relevant time, one for the

purposes of reviewing books and one for personal purposes, but upon withdrawing from Blushing

Book’s ARC reader program, Coale later deleted one account when she was asked by Blushing

Books to only post positive reviews. Quill admits that Coale now maintains only one Amazon

account, and Coale changed her reviews for the books she purchased and reviewed independently,

Born to Be Bound and Born to Be Broken, as paying customers who are also ARC readers are

allowed to do under Amazon’s Terms of Service. Quill denies any implication in paragraph 24 of

the Counterclaim that the actions of Coale as either a paying customer or an ARC reader were

done in her capacity as an agent of Quill or in her capacity as corporate counsel, or at the direction


                                                  5
Case 1:19-cv-00476-LO-MSN Document 37 Filed 12/03/19 Page 6 of 20 PageID# 662



of Quill. Quill affirmatively alleges Cain cannot in good faith make the allegations in paragraph

24 of the Counterclaim, as there is no avenue by which Cain would have any information to reach

her alleged conclusions. To the extent not admitted herein, Quill denies any remaining allegations

set forth in paragraph 24 of the Counterclaim.


       25.     Quill affirmatively alleges that any interaction between Coale and Cain’s readers

were the result of Coale attempting to defend her personal opinions, and Quill denies any

implication in paragraph 25 of the Counterclaim that the actions of Coale were done in her capacity

as an agent of Quill or in her capacity as corporate counsel, or at the direction of Quill. Quill

otherwise denies the allegations set forth in paragraph 25 of the Counterclaim.


       26.     Quill affirmatively alleges Coale has only one Facebook account. Quill otherwise

denies the allegations set forth in paragraph 26 of the Counterclaim.


       27.     Quill affirmatively alleges that Cain, by her own admission, on the Science Fiction

and Fantasy Marketing podcast on September 6, 2016, detailed how she had been monitoring and

following her reviews the day of release and called on her readers to leave positive reviews on

Reborn to counteract the poor reviews left by dissatisfied readers in order to improve her Amazon

ratings. Quill affirmatively alleges Cain, both at the relevant time and now, regularly asks her fans

on Facebook and Goodreads to interfere with reviews of her books and has publicly admitted to

using her readers as “not only a good marketing tool but a good tool to save [her] ass when [she]

was looking really bad.” Quill does not have sufficient information or knowledge to form a belief

as to the other factual allegations set forth in paragraph 27 of the Counterclaim, and therefore

denies the same.




                                                 6
Case 1:19-cv-00476-LO-MSN Document 37 Filed 12/03/19 Page 7 of 20 PageID# 663



       28.     Quill affirmatively alleges Cain cannot in good faith make the allegations in

paragraph 28 of the Counterclaim, as there is no avenue by which Cain would have any information

to reach her alleged conclusions. Quill does not have sufficient information or knowledge to form

a belief as to the factual allegations set forth in paragraph 28 of the Counterclaim, and therefore

denies the same.


       29.     Quill denies that Coale demanded that Cain rewrite Reborn. Quill affirmatively

alleges the communications between Coale and Blushing Books were supposedly made

confidentially, and should have remained confidential, per the terms of the ARC reader program,

in order to prevent authors from improperly influencing reviews of their work(s). Quill does not

have sufficient information or knowledge to form a belief as to the other factual allegations set

forth in paragraph 29 of the Counterclaim, and therefore denies the same.


       30.     Quill admits that Coale requested to be removed from Blushing Book’s ARC reader

program. Quill further admits Coale made such request after Blushing Books’ ARC team

expressed its expectation that ARC readers leave only 4- or 5-star reviews, “because [they] were

getting a benefit of getting a free book.” To the extent not admitted herein, Quill denies any

remaining allegations set forth in paragraph 30 of the Counterclaim.


       31.     Quill denies the allegations set forth in paragraph 31 of the Counterclaim. Quill

affirmatively alleges Cain cannot in good faith make the allegations in paragraph 31 of the

Counterclaim, as there is no avenue by which Cain would have any information to reach her

alleged conclusions.


       32.     Quill admits that Coale, as of March 2018, serves as its corporate counsel. Quill

does not have sufficient information or knowledge to form a belief as to the remaining factual


                                                7
Case 1:19-cv-00476-LO-MSN Document 37 Filed 12/03/19 Page 8 of 20 PageID# 664



allegations set forth in paragraph 32 of the Counterclaim, and therefore denies the same. Quill

denies any implication in paragraph 32 of the Counterclaim that the actions of Coale as an ARC

reader were done in her capacity as an agent of Quill or in her capacity as corporate counsel, or at

the direction of Quill.


       33.     Quill admits that it published the Myth of Omega series beginning in January 2018,

as written by a woman author using the pseudonym “Zoey Ellis” and that there are now ten books

in the Myth of Omega series, all of which were published by July 2019.


       34.     Quill admits the allegations set forth in paragraph 34 of the Counterclaim.


       35.     Quill admits the allegations set forth in paragraph 35 of the Counterclaim. Quill

affirmatively alleges Zoey Ellis writes novels for readers interested in other genres as well.


       36.     Quill does not have sufficient information or knowledge to form a belief as to the

factual allegations set forth in paragraph 36 of the Counterclaim, and therefore denies the same.


       37.     Quill denies the allegations set forth in paragraph 37 of the Counterclaim. Quill

affirmatively alleges Cain cannot in good faith make the allegations in paragraph 37 of the

Counterclaim, as there is no avenue by which Cain would have any information to reach her

alleged conclusions. Quill further denies any implication in paragraph 37 of the Counterclaim that

Nora Ash is an agent of Quill, or has acted at the direction of Quill.


       38.     Quill denies any implication in paragraph 38 of the Counterclaim that any action of

Quill, or a third party acting on behalf of Quill as its agent, caused any removal of Cain’s

advertisements from Facebook. Quill does not have sufficient information or knowledge to form




                                                  8
Case 1:19-cv-00476-LO-MSN Document 37 Filed 12/03/19 Page 9 of 20 PageID# 665



a belief as to the other factual allegations set forth in paragraph 38 of the Counterclaim, and

therefore denies the same.


       39.     Quill denies the allegations set forth in paragraph 39 of the Counterclaim. Quill

denies any implication in paragraph 38 of the Counterclaim that any action of Quill, or a third

party acting on behalf of Quill as its agent, caused any removal of Cain’s advertisements from

Facebook or any suffering of damages therefrom.


       40.     Quill denies the allegations set forth in paragraph 40 of the Counterclaim. Based

upon information and belief, Quill affirmatively alleges that Cain, for anti-competitive behavior

and because “[Zoey Ellis] did not acknowledge [her]”, instead filed the false DMCA take-down

notices to various vendors of the Myth of Omega series, even after Cain admitted to Blushing

Books the publications were not plagiarized. Quill further affirmatively alleges Cain directed

Blushing Books to file the false DMCA take-down notices against one of Quill’s unpublished

books because Cain did not want “[Zoey Ellis] to make any more money.”


       41.     Quill admits that Coale, in her capacity as Quill’s corporate counsel, sent a cease

and desist letter to Blushing Books in May 2018, after Cain filed the false DMCA take-down

notices. To the extent not admitted herein, Quill denies any remaining allegations set forth in

paragraph 41 of the Counterclaim.


       42.     Quill admits that Coale, in her capacity as Quill’s corporate counsel, contacted the

vendors to whom filed false DMCA take-down notices had been sent, and presented counter-

notices that demonstrated the falsehoods contained in the DMCA take-down notices, as permitted

and required under the Digital Millennium Copyright Act, 17 U.S.C. § 512(g), in order to reinstate

Quills’ Myth of Omega books for online sales. These counter-notices established the basis as to


                                                9
Case 1:19-cv-00476-LO-MSN Document 37 Filed 12/03/19 Page 10 of 20 PageID# 666



 why the DMCA take-down notices were false. To the extent not admitted herein, Quill denies any

 remaining allegations set forth in paragraph 42 of the Counterclaim.


        43.      Quill admits that Coale left the one Facebook group of Cain’s to which she

 belonged in early 2018, and Coale and Cain remained “friends” on Facebook until Cain unfriended

 and blocked Coale in November 2018, when Cain was dismissed for lack of personal jurisdiction

 from the lawsuit filed in the District Court of the Western District of Oklahoma on September 18,

 2018 by Quill and Zoey Ellis against Blushing Books and Cain (Quill Ink Books Limited, et al. v.

 ABCD Graphics and Design Inc., et al., No. CIV-18-920-G (W.D. Okla.) or the “Oklahoma

 Lawsuit”). Quill affirmatively alleges Coale took no actions to conceal her conversations or

 reviews made outside the scope of her agency as Quill’s corporate counsel and not at the direction

 of Quill, as Coale has no legal duty or obligation to either Cain or Blushing Books. To the extent

 not admitted herein, Quill denies any remaining allegations set forth in paragraph 43 of the

 Counterclaim.


        44.      Quill admits the allegations set forth in paragraph 44 of the Counterclaim.


        45.      Quill affirmatively alleges that Gideon Lincecum and his firm, Holladay & Chilton,

 PLLC, were retained to evaluate and handle the litigation between Quill and Cain in the Oklahoma

 Lawsuit, and Quill admits that Coale provided input as Quill’s corporate counsel.             Quill

 affirmatively alleges that Quill also hired Kristina Busse as a fan fiction Omegaverse expert and

 Payne Harrison to provide assistance with the damage evaluation. To the extent not admitted

 herein, Quill denies any remaining allegations set forth in paragraph 45 of the Counterclaim.


        46.      Quill denies that it knowingly and falsely alleged Cain had claimed ownership in

 the Omegaverse genre. Quill affirmatively alleges that Cain, instead, has repeatedly claimed


                                                 10
Case 1:19-cv-00476-LO-MSN Document 37 Filed 12/03/19 Page 11 of 20 PageID# 667



 falsely she “was the first to write” male/female Omegaverse and filed false DMCA take-down

 notices against other male/female Omegaverse authors who simply use common tropes from the

 Omegaverse genre, and alleged this constitutes plagiarism of her work. See Quill Ink Books

 Limited, et al. v. ABCD Graphics and Design Inc., et al., No. CIV-18-920-G (W.D. Okla. filed

 Sept. 18, 2018) (Dkt. 1, Complaint, ¶ 63; Dkt. 1-16). Quill further affirmatively alleges that

 through Cain’s DMCA take-down notices, Cain and Blushing Books even alleged Quill’s

 unpublished male/female Omegaverse book had infringed Cain’s work. Quill Ink Books Limited,

 et al. v. ABCD Graphics and Design Inc., et al. (Dkt. 1, Complaint, ¶ 51). To the extent not

 admitted herein, Quill denies any remaining allegations set forth in paragraph 46 of the

 Counterclaim.


        47.      Quill admits that upon the Oklahoma judge denying Quill and Zoey Ellis’ motion

 to proceed in the Oklahoma lawsuit pseudonymously, Zoey Ellis chose to remove herself from the

 lawsuit to prevent and discourage additional targeting and harassment from Cain, her author

 friends, and her bloggers. To the extent not admitted herein, Quill denies any remaining allegations

 set forth in paragraph 47 of the Counterclaim.


        48.      Quill admits the allegations set forth in paragraph 48 of the Counterclaim.


        49.      Quill admits that Cain’s real name, Rachelle Soto, was used in the Oklahoma

 Lawsuit after the Oklahoma judge denied Cain’s ability to proceed pseudonymously. Quill

 affirmatively alleges that after the Oklahoma judge’s ruling, there was no other name under which

 the legal documents could be served to seek relief for damage caused by Cain’s actions. To the

 extent not admitted herein, Quill denies any remaining allegations set forth in paragraph 49 of the

 Counterclaim.



                                                  11
Case 1:19-cv-00476-LO-MSN Document 37 Filed 12/03/19 Page 12 of 20 PageID# 668



        50.     Based    upon    information     and    belief,   Quill   admits   that   the   website,

 www.omegaverselitigation.com (the “Omegaverse Litigation Website”) was released after the

 amended complaint in the Oklahoma Lawsuit was filed, and contained a link to the amended

 complaint. Quill affirmatively alleges the Omegaverse Litigation Website has posted only publicly

 available documents.


        51.     Quill admits it created and maintains the Omegaverse Litigation Website

 containing information and resources regarding DMCA abuse and featuring pertinent information

 concerning the Oklahoma litigation in which Judgment was entered on September 9, 2019, against

 Cain’s publisher, ABCD Graphics and Design, Inc., D/B/A Blushing Books Publishing (“Blushing

 Books”) based upon Blushing Books’ admission that “Zoey Ellis’s Myth of Omega series does not

 plagiarize Addison Cain’s Alpha’s Claim series, and the take-down notices transmitted pursuant

 to the Digital Millennium Copyright Act are invalid.” By way of further answer, Quill states Cain

 has mischaracterized the information contained on the Omegaverse Litigation Website in an

 attempt to recast herself as the victim in the Oklahoma litigation where it was demonstrated that

 she knowingly and intentionally demanded her publisher file false DMCA notices against Quill’s

 publications demanding Blushing Books to “File the DMCAs immediately to Amazon, iTunes,

 and B&N (should only take 5 mins each)” and then additionally targeted one of Quill’s future

 publications urging Blushing Books that “I don’t want [Zoey Ellis] to make any more money off

 this series,” “Book three is going to go live soon, and I don’t want it being released,” and asking

 “What can we do to stop [Zoey Ellis’s] spin off series.” Cain prompted Blushing Books to respond

 to her multiple demands despite admitting “[Zoey Ellis] did not quote any of my exact phrasing”

 and schemed to hide her actions behind Blushing Books directing “if a stink arises . . . I will deflect

 to Blushing and remain distant and naïve.” Cain further advised Blushing Books that “Some



                                                   12
Case 1:19-cv-00476-LO-MSN Document 37 Filed 12/03/19 Page 13 of 20 PageID# 669



 people will be reactive right out of the gate, but that’s why I have a publisher to hide behind. It

 will pass quickly. So long as I stay above the fray, we’re all good.” Quill denies that Cain is the

 victim in this litigation and states she caused the litigation herself by directing the filing of false

 DMCA take-down notices because she was merely not given the credit she thought she deserved

 as an Omegaverse author stating “though [Zoey Ellis] acknowledged lots of people at the end

 (including a book that is straight up copywrite [sic] infringement of Game of Thrones), [Zoey

 Ellis] did not acknowledge me. If she had, I would not have been so pissed,” even though Cain

 had nothing to do with Quill’s publications or the Zoey Ellis series of books. Cain engaged in

 these actions all while her publisher was advising “The problem is – as you say – you do not own

 Omegaverse.” Quill denies any and all remaining allegations in paragraph 51 of the Counterclaim.


        52.      Quill denies that the public post specifically names Cain. Based upon information

 and belief, Quill admits the remaining allegations set forth in paragraph 52 of the Counterclaim.


        53.      Based upon information and belief, Quill admits the Facebook post includes the

 quoted statements, affirmatively alleges they are not false, and avers that the Facebook post speaks

 for itself and no further response is required. To the extent not admitted herein, Quill denies any

 remaining allegations set forth in paragraph 53 of the Counterclaim.


        54.      Based upon information and belief, Quill admits similar statements were shared on

 Zoey Ellis’ website and Goodreads page, and the Omegaverse Litigation Website. To the extent

 not admitted herein, Quill denies any remaining allegations set forth in paragraph 54 of the

 Counterclaim.


        55.      Based upon information and belief, Quill admits the post is titled “No One Owns a

 Genre, Lease of All Omegaverse.” To the extent not admitted herein, Quill denies any remaining


                                                   13
Case 1:19-cv-00476-LO-MSN Document 37 Filed 12/03/19 Page 14 of 20 PageID# 670



 allegations set forth in paragraph 55 of the Counterclaim. Quill affirmatively alleges that Cain has

 repeatedly claimed falsely she “was the first to write” male/female Omegaverse, and filed false

 DMCA take-down notices against male/female Omegaverse authors who simply use common

 tropes from the Omegaverse genre, and alleged this constitutes plagiarism of her work. See Quill

 Ink Books Limited, et al. v. ABCD Graphics and Design Inc., et al., No. CIV-18-920-G (W.D.

 Okla. filed Sept. 18, 2018) (Dkt. 1, Complaint, ¶ 63; Dkt. 1-16).


         56.     Quill denies the allegations set forth in paragraph 56 of the Counterclaim.


         57.     Based upon information and belief, Quill admits the Omegaverse Litigation

 Website had been updated with additional pleadings from the Oklahoma Lawsuit, all of which are

 publicly available, which contained Cain’s real name. To the extent not admitted herein, Quill

 denies any remaining allegations set forth in paragraph 57 of the Counterclaim.


         58.     Based upon information and belief, Quill admits the information from the

 Omegaverse Litigation Website has been reposted, but Quill denies it, through Coale or “others”,

 had any involvement with such reposting. Quill denies any implication in paragraph 58 of the

 Counterclaim that Quill has any relationship, whether through agency or not, with the Fanlore

 website. To the extent not admitted herein, Quill denies the remaining allegations set forth in

 paragraph 58 of the Counterclaim.


         59.     Quill denies the allegations set forth in paragraph 59 of the Counterclaim. Quill

 further denies any implication in paragraph 59 of the Counterclaim that the actions of Zoey Ellis

 were done in her capacity as an agent of Quill or at the direction of Quill, or the activities on Zoey

 Ellis’ webpages, including Facebook, her blog, and her Goodreads page, were done on behalf of

 or at the direction of Quill.


                                                  14
Case 1:19-cv-00476-LO-MSN Document 37 Filed 12/03/19 Page 15 of 20 PageID# 671



        60.      Based upon information and belief, Quill admits other third parties not acting on

 behalf of Quill as its agent(s) have independently posted about the Oklahoma Lawsuit on other

 forums, including Twitter and blogs. Quill affirmatively alleges that Cain herself, her author

 friends, and many of her fans—including but not limited to Golden Angel, Clara Brotherton, Myra

 Danvers, Jennifer Bene, Suzan Tisdale, Zoe Blake, and Sarah Fields—have posted and reposted

 about the Oklahoma Lawsuit across various platforms, including but not limited to Facebook,

 GoFundMe, Twitter and blogs, to draw attention to Cain’s false allegations that her copyright of

 Born to Be Bound has been infringed and that Quill had filed “nuisance lawsuits.” To the extent

 not admitted herein, Quill denies the remaining allegations set forth in paragraph 60 of the

 Counterclaim.


        61.      Quill denies that it has made false statements about Cain, or has directed others,

 whether acting as agents on behalf of Quill or not, to make false statements about Cain. Quill does

 not have sufficient information or knowledge to form a belief as to the remaining factual

 allegations set forth in paragraph 61 of the Counterclaim, and therefore denies the same


        62.      Quill denies the allegations set forth in paragraph 62 of the Counterclaim. Quill

 further denies any implication in paragraph 62 of the Counterclaim that Quill has directed others,

 whether acting as agents on behalf of Quill or not, to make false statements about Cain. Quill

 affirmatively alleges Cain cannot in good faith make the allegations in paragraph 62 of the

 Counterclaim, as there is no avenue by which Cain would have any information to reach her

 alleged conclusions.


        63.      Quill denies the allegations set forth in paragraph 63 of the Counterclaim. Quill

 further denies any implication in paragraph 63 of the Counterclaim that Quill has directed others,



                                                 15
Case 1:19-cv-00476-LO-MSN Document 37 Filed 12/03/19 Page 16 of 20 PageID# 672



 whether acting as agents on behalf of Quill or not, to campaign against Cain to harm her reputation

 or to thwart sales of her work. Quill affirmatively alleges that the Oklahoma Lawsuit was filed in

 response to the damage caused by Cain’s involvement in filing false DMCA take-down notices

 against Quill’s books and for no other purpose. Quill further affirmatively alleges Cain cannot in

 good faith make the allegations in paragraph 63 of the Counterclaim, as there is no avenue by

 which Cain would have any information to reach her alleged conclusions.


        64.     Quill denies that Quill has campaigned against Cain, and further denies any

 implication in paragraph 64 of the Counterclaim that Quill has directed others, whether acting as

 agents on behalf of Quill or not, to campaign against Cain. Quill does not have sufficient

 information or knowledge to form a belief as to the remaining allegations set forth in paragraph 64

 of the Counterclaim, and therefore denies the same.


        65.     Based upon information and belief, Quill admits the allegations set forth in

 paragraph 65 of the Counterclaim.


        66.     Quill admits that Gideon Lincecum, as counsel for Quill, and Coale, as corporate

 counsel for Quill, sent a letter to GoFundMe requesting the page for Cain, which falsely states

 Quill has filed “nuisance lawsuits,” be removed. The Oklahoma Lawsuit has been resolved, and

 a Judgment from Blushing Books stating that no plagiarism occurred was accepted by Quill, and

 an Enter Order was subsequently entered. See Quill Ink Books Limited, et al. v. ABCD Graphics

 and Design Inc., et al., No. CIV-18-920-G (W.D. Okla. filed Sept. 18, 2018) (Dkt. 89, Def.’s Offer

 of J.; Dkt. 90, Pl.’s Acceptance of Def.’s Offer of J.; Dkt. 92, Enter Order). While Quill admits

 the defamation claims in the Virginia lawsuit have been dismissed as being brought by Quill on

 behalf of Zoey Ellis, the maintenance of the GoFundMe page, which claims falsely that Cain’s



                                                 16
Case 1:19-cv-00476-LO-MSN Document 37 Filed 12/03/19 Page 17 of 20 PageID# 673



 work has been plagiarized, overtly contradicts the Oklahoma Judgment and Enter Order. Quill

 avers that the letter sent to GoFundMe speaks for itself and no response is required. To the extent

 not admitted herein, Quill denies the remaining allegations set forth in paragraph 66 of the

 Counterclaim.


         67.     Paragraph 67 of the Counterclaim does not contain a factual assertion to which a

 response is required. To the extent a response is required, Quill denies the allegations set forth in

 paragraph 67 of the Counterclaim, and incorporates by reference all admissions, denials and

 affirmative allegations from the preceding paragraphs as if fully adopted and restated herein.


         68.     Quill does not have sufficient information or knowledge to form a belief as to the

 allegations set forth in paragraph 68 of the Counterclaim, and therefore denies the same.


         69.     Quill denies the allegations set forth in paragraph 69 of the Counterclaim. Quill

 further denies any implication in paragraph 69 of the Counterclaim that Quill has directed others,

 whether acting as agents on behalf of Quill or not, to make false reports to vendors or disparage

 Cain and her works in attempts to prevent her from selling her works, or otherwise harm her.


         70.     Quill denies the allegations set forth in paragraph 70 of the Counterclaim. Quill

 further denies any implication in paragraph 70 of the Counterclaim that Quill has directed others,

 whether acting as agents on behalf of Quill or not, to take intentional or malicious actions against

 Cain.


         71.     Quill denies the allegations set forth in paragraph 71 of the Counterclaim. Quill

 further denies any implication in paragraph 71 of the Counterclaim that others, whether acting as




                                                  17
Case 1:19-cv-00476-LO-MSN Document 37 Filed 12/03/19 Page 18 of 20 PageID# 674



 agents on behalf of Quill or not, were directed by Quill to cause harm to Cain or the sale of her

 works.


          72.    Quill denies that Cain is entitled to any of the relief sought under paragraphs 1

 through 3 of the “Prayer for Relief” on page 37 of the Counterclaim.


                           PLAINTIFF’S AFFIRMATIVE DEFENSES


          Quill asserts the following affirmative defenses, while reserving the ability to assert any

 additional affirmative defenses as may be appropriate:


          1.     Cain’s counterclaim fails to state a claim against Quill upon which relief can be

 granted.

          2.     Cain’s counterclaim is barred, in whole or in part, by the statute of limitations.

          3.     Cain’s counterclaim may be barred, in whole or in part, by the doctrines of waiver,

 bad faith, estoppel, consent, and laches.

          4.     Cain’s damages, if any, were occasioned by her own fraud with respect to her

 knowing and intentional conduct in directing the filing of false DMCA take-down notices against

 Quill’s publications.

          5.     Cain’s damages, if any, were occasioned by the illegality of her actions in

 conspiring with Blushing Books and others to file false DMCA take-down notices against Quill’s

 publications.

          6.     Cain has not suffered any damage or harm associated with any of the conduct

 asserted herein.

          7.     Cain’s damages, if any, have been caused by the acts or omissions of third parties

 over which Quill has no control.


                                                   18
Case 1:19-cv-00476-LO-MSN Document 37 Filed 12/03/19 Page 19 of 20 PageID# 675



        8.      Cain’s claims are barred, in whole or in part, under the doctrine of unclean hands.

        9.      No act, breach, or omission of Quill either proximately caused or contributed to

 Cain’s damages, if any, that were allegedly sustained by Cain.

        10.     Any communication by Quill regarding the filing of false DMCA take-down

 notices by Cain and Blushing Books was privileged and justified.

        11.     Cain’s unsubstantiated damage claim is barred because of her own failure to

 mitigate any such losses occasioned by her own conduct.


                                    PRAYER FOR RELIEF


        WHEREFORE, Plaintiff and Counterclaim Defendant, Quill Ink Books Limited, prays for

 the following relief:


        1.      That the Court grant judgment against Cain, and in favor of Quill Ink Books, with

                respect to the Counterclaim;


        2.      Award Quill Ink Books its attorney fees and costs incurred in responding to the

                Counterclaim; and


        3.      Award such other and further relief which the Court deems just and equitable.




                                                 19
Case 1:19-cv-00476-LO-MSN Document 37 Filed 12/03/19 Page 20 of 20 PageID# 676




 December 3, 2019                               Respectfully submitted,

                                                QUILL INK BOOKS LIMITED

                                                By: /s/ John M. Bredehoft
                                                    John M. Bredehoft
                                                    Virginia State Bar No. 33602
                                                    KAUFMAN & CANOLES, P.C.
                                                    150 West Main Street, Suite 2100
                                                    Norfolk, Virginia 23510
                                                    757-624-3000
                                                    757-624-3225 (direct)
                                                    888-360-9092 (facsimile)
                                                    jmbredehoft@kaufcan.com
                                                    Counsel for Plaintiff/Counter-Defendant
                                                    Quill Ink Books Limited


                                CERTIFICATE OF SERVICE

         I hereby certify that on December 3, 2019, I electronically filed the foregoing with the
 Clerk of Court using the CM/ECF system, which will automatically provide notice to all counsel
 of record.


                                                    /s/ John M. Bredehoft




 17974137v5                                    20
